Citation Nr: 0333784	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  95-16 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a permanent and total disability rating for  
pension purposes. 


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and mother


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to June 1970.  
His awards and decorations include the Combat Infantryman 
Badge (CIB) for combat duty in Vietnam.

The issue on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision in January 
1994.  The RO, in pertinent part, denied entitlement to a 
permanent and total disability rating for pension purposes.

This case was previously remanded by the Board of Veterans 
Appeals (Board) in January 1997 and April 2003 for additional 
development of the evidence and consideration of the Veterans 
Claims Assistance Act of 2000 (VCAA).  

In August 2003 the RO most recently affirmed the 
determination previously entered.

The case is once more before the Board for appellate 
consideration.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals (Board) or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02. 

The record shows that recognized disabilities consist of 
service-connected and nonservice connected disorders.  
Service-connection is in effect for residuals of a right leg 
gunshot wound (GSW) involving Muscle Group XI and scars 
evaluated as 20 percent disabling, right tibial and sural 
nerve neuropathy evaluated as 20 percent disabling, and right 
knee traumatic arthritis with metallic foreign body evaluated 
as 10 percent disabling.  

Other recognized rated disabilities are nonservice-connected 
hiatal hernia with right lower quadrant scar with history of 
postoperative large bowel obstruction evaluated as 20 percent 
disabling and skin rashes evaluated as noncompensable.  

The record shows that while this appeal was pending, changes 
were made to the VA rating schedule for evaluating skin/scars 
disabilities effective August 30, 2002.  Such amendments to 
the rating schedular may affect the rating for the veteran's 
dermatologic disorder diagnosed as skin rash and the related 
claim of entitlement to a separate evaluation for residual 
scars associated with residuals of a right leg GSW involving 
Muscle Group XI and right lower quadrant abdominal scar.  The 
VBA AMC should formally adjudicate such matters in light of 
the old and new criteria for evaluating skin/scar 
disabilities.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Also, the Board notes that the most recent VA orthopedic 
examination of record in April 1997 does not reflect 
consideration of functional loss due to pain as addressed by 
the CAVC in DeLuca v. Brown, 2 Vet. App. 202, 206 (1995) with 
respect to residuals of a right leg GSW involving MG XI and 
right knee traumatic arthritis with metallic foreign body.  
To properly assess the extent of severity of the right leg 
and right knee disabilities, a contemporaneous orthopedic 
examination of the veteran would materially assist in the 
adjudication of his appeal.  

Also, consideration should be given to the applicability of 
Under VA General Counsel opinion VAOPGCPREC 23-97; VAOPGCPREC 
9-98 for possible separate ratings for the right knee based 
on arthritis and instability of the knee, if present.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the remaining claims and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

2.  The VBA AMC should arrange for a VA 
special dermatologic examination of the 
veteran by a specialist in dermatology or 
other available appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature and extent of severity 
of any dermatologic process and scars 
associated with residuals of a right leg 
GSW involving Muscle Group XI and right 
lower quadrant abdominal scar.  

The claims file, copies of old rating 
criteria for evaluating skin/scar 
disabilities in effect prior to August 
30, 2002, and copies of the new rating 
criteria for evaluating skin/scar 
disabilities after August 30, 2002 and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

The examiner must identify all symptoms 
and manifestations associated with any 
identifiable dermatologic process, 
currently diagnosed as skin rash, and for 
scars associated with GSW of the right 
leg and right lower quadrant abdominal 
scar.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale. 

3.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity of 
residuals of a right leg GSW involving MG 
XI and right knee traumatic arthritis 
with metallic foreign body.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003) and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:
(a) Do the residuals of a right leg GSW 
involving MG XI and/or right knee 
traumatic arthritis involve only the 
joint structure, or does they also 
involve the muscles and nerves?, if so, 
then to what degree of severity.

(b) Do the service-connected residuals of 
a right leg GSW involving MG XI and/or 
right knee traumatic arthritis with 
metallic foreign body cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to residuals of a right 
leg GSW involving MG XI and/or right knee 
traumatic arthritis with metallic foreign 
body.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the right leg and/or right 
knee disability.  




If the functional impairment created by 
coexisting problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale. 

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

5.  The VBA AMC should evaluate all of 
the veteran's disabilities and assign a 
percentage evaluation for each.

6.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim entitlement 
to a permanent and total disability 
rating for pension purposes consistent 
with the criteria under 38 U.S.C.A. 
§§ 1402(a)(1), 1521(a) (West 2002); 
38 C.F.R. §§  3.321(b)(2), 4.15, 4.16, 
4.17, 4.25 (2002); with consideration of 
4.40, 4.45, 4.59, the VA rating schedule 
for evaluating skin/scars disabilities 
prior to and after effective August 30, 
2002 and VAOPGCPREC 23-97; VAOPGCPREC 9-
98, where applicable.

This should include consideration of the 
"average person" standard, the 
"unemployability" standard, and 
extraschedular consideration.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for pension.  38 C.F.R. § 3.655 
(2003).



		
	RONALD L. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


